Submission of controversy upon an agreed statement of facts dismissed, without costs. Plaintiff, after subdividing a tract of land for development thereof as a single-family residential community, and after having sold certain plotted portions thereof by deeds, all of which contained a restriction against construction of buildings other than a single-family residence on each lot, contracted to sell a portion of the tract to defendant without such restriction. In the absence of the grantees who had purchased parcels which had been subjected to, and who thus have an interest in, the uniform plan of development, as parties to this submission, the court refuses to render a declaratory judgment. (Manhattan Stor. & Warehouse Co. v. Movers Assn., 289 N. Y. 82, 88; Wood V. City of Salamanca, 289 N. Y. 279; Laver v. City of TJtica, 268 App. Div. 1022; Cadman Memorial Cong. Soc. of Brooklyn v. Kenyon, 279 App. Div. 1015.) Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ.